FILED
                             NOT FOR PUBLICATION                            MAY 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAN GOODRICK,                                    No. 11-35110

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00017-BLW

  v.
                                                 MEMORANDUM *
PAM SONNEN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Dan Goodrick, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and

conspiracy. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dunlap v. Credit Prot. Ass’n, LP, 419 F.3d 1011, 1012 n.1 (9th Cir. 2005) (per

curiam) (judgment on the pleadings); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)). We affirm.

      Goodrick’s complaint alleged defendants brought false disciplinary charges

against him, conducted an unfair hearing, falsified documents to support the guilty

finding, and imposed 30 days of punitive segregation, which Goodrick completed

on January 17, 2006. The district court properly dismissed Goodrick’s retaliation

claims as time-barred because the claims accrued more than two years before

Goodrick filed his complaint on January 16, 2009. See Idaho Code Ann. § 5-

219(4) (two-year statute of limitations for personal injury actions); Douglas v.

Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (§ 1983 actions are governed by the

forum state’s statute of limitations for personal injury actions, and a claim accrues

when the plaintiff knows or should know of the injury which is the basis of the

action). The fact that Goodrick learned in 2008 that the disciplinary charge was

dismissed does not alter the accrual date because Goodrick knew at the time of the

hearing and sentence that the discipline was based on the alleged false evidence

and other improprieties and resulted in damage to him. See Wallace v. Kato, 549

U.S. 384, 391-92 (2007) (the statute of limitations begins to run when the wrongful


                                           2                                    11-35110
act results in damages, even though the full extent of the injury is not then known

or predictable).

      The district court properly dismissed Goodrick’s conspiracy claims for

failure to state a claim. See Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.

1982) (“Vague and conclusory allegations of official participation in civil rights

violations are not sufficient to withstand a motion to dismiss.”).

      Goodrick’s remaining contentions, including that he is entitled to tolling and

that the district court erred in denying his discovery requests, are unpersuasive.

      AFFIRMED.




                                           3                                    11-35110